Order reversed, motion granted, and judgment vacated, with costs to appellant to abide event, "nless the plaintiff shall, within twenty days, stipulate to reduce the verdict by deducting the sum of $720 and interest thereon from the date of the assignment, in which event the judgment is modified accordingly and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Motion to have affidavit received on argument denied. All concur. Present — Hubbs, P. J., Clark, Davis, Sears and Taylor, JJ.